ON MOTION FOE EEHEAEING-.
PEE OTTETAM.
— A timely motion for rehearing was filed in this cause, and in addition to suggestions by counsel in this proceeding learned counsel in the case of Broadwater v. Eailroad, decided by Gantt, J., in Division No. 2 at its sitting on March 17, 1908 (212 Mo. 437), the same questions being involved, has, with *300the permission of this court and counsel for the respondent in this cause, as amicus curiae, filed and presented to this court a brief in support of this motion.
It is insisted by counsel filing this brief that the Fellow-Servant statute did not create a new cause of action, but, he says, simply placed the employee of the' railway corporation on the same footing that it placed any other person. Then follows the strong and rather remarkable statement that, “To hold- otherwise would be to nullify .the plain meaning of the statute and strip it of its usefulness. To contend that the Legislature intended such a result, would be to brand them as ‘monsters of injustice,’ as such a construction would give a right of action for the trifling injury to the employee, but deny any recovery if his wound were mortal.”
It is sufficient to say of this statement that, if there was any warrant or justification in making it, then counsel has failed to discharge his full duty by not also adding that the common law itself and the great commonwealth of Missouri are entitled to the same brand as the Legislature, “monsters of injustice,” for the reason that the common law was so inhuman as not to recognize the right of one fellow-servant to recover against a corporation for the negligence of another fellow-servant, and this commonwealth, with her boasted intelligence and fairness in dealing with her citizens, allowed over three-quarters of a century of her existence to elapse before she recognized the propriety of the rule for a recovery by one fellow-servant for the negligence of another.
The common law, which was regarded as the perfection of wisdom and fair dealing with the citizen, did not recognize the rule of survivorship of actions 'in causes even where persons were injured and killed, who were not engaged in the service of the corporation. As to those persons there was no right of survival *301until the enactment of section 2865, Revised Statutes 1899.
It is but common, in fact it is in accord with the proper instincts- of humanity, to sympathize with those who have received injury or with those who have lost members of the family by the infliction of injuries, yet that does not justify the brushing aside of plain legal principles when confronted with a legal proposition and we are unwilling to follow the views of learned counsel to the extent of saying that the common law itself, as well as this great State, should be branded as “a monster of injustice” in failing to recognize the rule suggested in this cause.
The proposition that the operator and agent and the engineer, Mr. Strottman, were fellow-servants, was fully discussed in the original opinion in this cause; in fact, learned counsel in their oral arguments, as well as in their briefs, give that subject very little attention. If there was any doubt upon that proposition it is clearly set at rest by applying the tests as to when persons are to be held as fellow-servants, pointed out by Gantt, C. J., in the case of Koerner v. St. Louis Car Co., 209 Mo. 141, and in his discussion of the proposition in the recent case of Tabor v. Railroad, 210 Mo. 385.
The recovery in this action is not sought upon the •ground that the defendant was guilty of negligence in selecting an incompetent servant. That would present an entirely different proposition. In the absence of any showing to the contrary, it would be presumed that the operator or agent was a competent servant, notwithstanding he was guilty of negligence in this particular case. Hence, this action is predicated upon the negligence of the operator or agent, who was the fellow-servant of Mr. Strottman. When the master had transmitted his directions to the fellow-servant of the engineer, he had performed his full duty in that *302respect, and if any negligence was to be attributed totbe master it could only be that of negligence in tbe selection and employment of an incompetent servant,, wbicb negligence is not involved in this proceeding;, therefore, this case, in its last analysis, is one in wbicb one servant has lost bis life by reason of tbe negligence-of a co-servant engaged in a common-service of operating a railroad. At common law no action could be-maintained by a fellow-servant to recover damages, for injuries against a corporation or person by reason of tbe negligence of a fellow-servant, and such a cause of action was absolutely unknown in this State-until tbe Fellow-Servant Act was enacted by tbe Legislature in 1897.
We are unable to give our assent to tbe contention-that tbe Fellow-Servant Act did not create a new cause-of action. Tbe proposition is self-evident that until tbe enactment of tbe Fellow-Servant statute in 1897, in this State a servant who was injured through the-negligence of a fellow-servant never bad any right of' action; hence-, it must logically follow that that statute for tbe first time giving him a right of action created a new cause of action wbicb did not exist prior to-that time, that is, in favor of tbe servant. To say that it did not create a new cause of action, but simply-placed tbe employee of the railroad corporation on tbe same footing that it placed any other person, falls, far short of a correct solution of that proposition. We have bad statutes enacted in this State defining the-rights of husband and wife. Some of them have made-provisions for tbe assertion and protection of tbe rights of the wife by an action by tbe husband; subsequently those statutes have been changed by providing that tbe wife might maintain a cause of action in tbe assertion and protection of her own rights. Will it be seriously contended that, when sucb statutes are changed,, they do not then create a new cause of action as-*303applicable to the wife? In other words, they give her a canse of action that did not exist prior to the change in the enactment of the statute. A statute which gives to a particular class of persons a cause of action and excludes others, the very moment the statute provides that the excluded persons shall have a cause of action, as to those persons there is no escape from the conclusion that it is a new cause of action, for the reason that it never existed before in their behalf.
The fundamental error of the contention of learned counsel is in assuming that, because a cause o'f action has existed for years in favor of a particular class, when a statute is enacted embracing another class which had hitherto been excluded, it is to be treated as the same old cause, of action applicable to both classes. This contention in our opinion is unsound and illogical, and in our judgment there can be but one conclusion, that is, as to that class to whom the statute was applicable for a number of years, it might be termed an old cause of action, but where the statute for the first time provides that another class shall have a cause of action, as applicable to that class, there can be no question but what the statute has created in their behalf a new cause of action. It was clearly not an old one and was manifestly a new one, for they never had it before.
Upon the proposition that this action survived to-the plaintiff, our attention is directed to the numerous cases against street railways for injuries resulting from the failure to observe certain ordinances enacted by the city concerning the running of cars. The argument predicated upon these cases is that the causes of action were held to survive to others; yet there was no statute providing for their survival. The correct response to that argument is that the negligence by street railways in violating duties imposed by city ordinance, was not a new cause of action. The imposition of cer*304tain duties and restrictions upon the street railways and the violation of those duties did not create a new cause of action. The violation of duties imposed by law upon a corporation or others was negligence at common law, and if such negligence resulted in injury it was actionable negligence. It is not the imposition of the new duties and restrictions upon the street railway that creates the cause of action; it is the violation of a duty imposed by law upon the corporation that constitutes negligence, upon which an action may be predicated if injury should result therefrom, and this was so at common law. The violation of a duty imposed by city ordinance is the same kind of negligence as that for violation of a duty required by the common' law, and it is the negligence in both instances which constitutes the cause of action, and not the imposition of the duties, the violation of which constitutes negligence. Therefore, it follows that the cases to which our attention has been directed do not support the contentions of respondent, for the reason that the causes of action there being treated were not new ■causes of action created the first time by the statute.
It is further suggested in the brief filed by counsel ■amicus curiae that our statute was borrowed from the statutes of Minnesota and Texas, and that prior to the time our statute was enacted the Minnesota statute had received several constructions in several different ■cases by the Supreme Court of that State, and that we upon adopting the statute adopted it with the construction that had been placed thereon. That this is a rule •of statutory construction is not to be controverted, but we have carefully examined each and every case from the State of Minnesota, as well as from the State of Texas, and find that the question involved in this case was not in issue in either of those cases, and that in respect to the question now before this court there was *305no construction placed upon either the Minnesota or Texas statutes.
But aside from all this, as applicable to the Act of 1897, the lawmaking power of this State has given its own interpretation to that statute by subsequently providing for the survival of the action based upon the provisions of the fellow-servant law. It is clearly pointed out by Judge Gantt in Broadwater v. Railroad, supra,' that the question involved in this proceeding has never been in judgment before this court. The Act of 1905 was manifestly a legislative recognition that the right of survival of a cause of action based upon the Fellow-Servant Act was not conferred or in any way provided for by such act, and that' one of the leading purposes of the Act of 1905 was to cure the omission respecting the survival of actions in the Act of 1897.
The motion for new trial should be overruled, and it is so ordered.
Gantt, G, J., Valliant and Lamm, JJ., dissent.